DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 27 June 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: The first section of the Specification on page 1 is objected to because one claims benefit of a provisional application, and it is unclear which application is incorporated by reference.
	The Examiner suggest the following correction:
	“This application claims benefit of U.S. Provisional Application 62/810,648 filed February 26, 2019 under 35 U.S.C. § 119(e), which is incorporated herein by reference.”
Appropriate correction is required.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
	At claim 1, line 2, “selected bacteria” should read -- a selected bacteria -- for consistency.
	At claim 6, line 2, “Unamae” should not be capitalized.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a method comprising contacting a peptide with a selected bacteria to facilitate the transfecting of a selected (mycorrhizal) fungus.
	Applicant mentions the transfecting step on page 2 of the Specification, but does not actually describe any transfecting method. Applicant describes co-culturing the selected bacteria and selected mycorrhizal fungus separated by a porous membrane on page 8 of the Specification but this does not appear to be a transfecting method. Further Applicant does not describe any peptide useful for facilitating the transfection of a mycorrhizal fungus by a selected bacteria.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 8, the limitation “transfecting the fungus” is indefinite because the Specification does not teach what the metes and bounds of this limitation are, or if this is a method step that precedes the “contacting” step in claim 1.
	At claim 9, “peptide” is indefinite because the limitation does not define a peptide that facilitates transfection of a mycorrhizal fungus or how the contacting step is practice. The specification merely recites the claim language on page 2 but does not teach the metes and bounds of the claimed method step or what the peptide is. Hence, the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burns et al (WO 2019/104173 A1).
	At claims 1, 16 and 18, Burns et al disclose a method of producing a seed coated with one or more microorganisms comprising Glomus spp. (mycorrhizal fungus) and selected bacteria including Azospirillum spp., Burholderia spp. and Paenibacillus spp. Burns et al disclose that the seed can be a cereal plant including oats, rice, rye, triticale and wheat on page 6, paragraph 0033 (instant claim 3). Burns et al disclose that the coating can include one or more bacteria including Burkholderia sp. on page 31, paragraph 0095 (instant claim 5). Burns et al disclose a plurality of well-known methods in the art to apply a composition to a seed prior to sowing on pages 40-43. Burns et al disclose that the treatment composition (of which the selected bacteria and mycorrhizal fungus would be a component as disclosed on page 30, paragraphs 0088 and 0092) may be applied to the soil in the locus surrounding the planted seeds on page 43, paragraph 00139 (instant claim 13).
	Concerning claims 8 and 9. The indefiniteness of the limitation “transfecting” and “contacting” as addressed above. Based on Applicant’s specification, the Examiner interprets the limitations in claims 8 and 9 as being directed to a natural phenomenon that occurs when combining the selected bacteria and selected mycorrhizal fungus. The experiment on page 8, 2nd paragraph of the instant Specification appears to indicate that the ‘transfecting” and “contacting” method steps occur as a consequence of co-culturing a selected bacteria and a selected mycorrhizal fungus. Therefore, the method disclosed by Burns et al would inherently produce the recited effect. See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaskin et al (2013 Circular 990, University of Georgia).
	Gaskin et al disclose a modified seed coated with a selected bacteria strain (4th page, left column, 3rd paragraph) including Azotobacter (on 3rd page, Table 1, Biofertilizers) for corn, rice and wheat. Gaskin et al appear to have misspelled Azotobacter as Azobacter in Table 1.
	The Examiner notes that the modified seed at claim 14 is only coated with a selected bacterial strain. The effect of the selected bacterial strain on the recited selected mycorrhizal fungus is a desired result of coating the modified seed with the selected bacterial strain. Hence, Gaskin et al had previously disclosed the claimed invention. Failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation, Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (WO 2019/104173 A1) in view of Toljander et al (2006 FEMS Microbiol. Lett. 254: 34-40).
	At claims 1, 16 and 18, Burns et al teach a method of producing a seed coated with one or more microorganisms comprising Glomus spp. (mycorrhizal fungus) and selected bacteria including Azospirillum spp., Burholderia spp. and Paenibacillus spp. Burns et al disclose that the seed can be a cereal plant including oats, rice, rye, triticale and wheat on page 6, paragraph 0033 (instant claim 3). Burns et al disclose that the coating can include one or more bacteria including Burkholderia sp. on page 31, paragraph 0095 (instant claim 5). Burns et al disclose a plurality of well-known methods in the art to apply a composition to a seed prior to sowing on pages 40-43. Burns et al disclose that the treatment composition (of which the selected bacteria and mycorrhizal fungus would be a component as disclosed on page 30, paragraphs 0088 and 0092) may be applied to the soil in the locus surrounding the planted seeds on page 43, paragraph 00139 (instant claim 13).
	Burns et al does not appear to teach the specific selected bacteria at instant claims 6 and 16 or selected mycorrhizal fungi at instant claims 7 and 17.
	Toljander et al teach transfecting the mycorrhizal fungus Glomus intraradices MUCL 43194 with the selected bacteria Paenibacillus brasilensis in the Abstract on page 34 and in Table 1 on page 39. Toljander et al teach that the combination of the mycorrhizal fungus Glomus intraradices MUCL 43194 with the selected bacteria Paenibacillus brasilensis decreases nonvital extraradical Glomus hyphae in Fig. 2 on page 38.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claim to modify the teaches of Burns et al to use the specific combinations of a selected bacteria and a selected mycorrhizal fungus as taught by Toljander et al. Toljander et al teaches that the attachment of bacterial to hyphae may be an important prerequisite for interactions between these organisms and implications for nutrient supply and biocontrol in sustainable agriculture (page 34, left column, 2nd paragraph). Hence, one of ordinary skill in the art would have been motivated to use the most optimal combination of a selected bacteria and a selected mycorrhizal fungus as taught by Toljander et al to practice the teachings of Burns et al. Given the teachings of Toljander et al and the maturity of the instant art, one of ordinary skill would have had a reasonable expectation of success.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663